DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 03/21/22.  Accordingly, claims 1, 3-7, 9-13 and 15-18 are currently pending; and claims 2, 8 and 14 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (2018/0294927), in view of He et al (2016/0212734), both previously-cited.
-Regarding claim 1, Takeda et al  teaches a communication method, performed by a user terminal (“user terminal”, [0051]), the method comprising: 
procedure of receiving downlink control information (DCI) (“DCI”, [0067]) (see [0067]), wherein the DCI is used to schedule a transport block (TB) (“resource blocks”, [0029])) to be transmitted on a downlink channel (see “Downlink control information (DCI) including PDSCH and PUSCH scheduling information is communicated by the PDCCH”, [0087]); and when the DCI meets a first condition, (as when a predetermined bit field (“predetermined bit field”, [0063]) of the DCI is “0”), skipping feeding back a positive acknowledgment (ACK) or a negative acknowledgment (NACK), wherein the ACK  indicates that the TB is correctly received, and the NACK indicates that the TB is incorrectly received, (see [0041, 0063]).
Takeda et al  teaches that the load size of the predetermined bit field is one bit, (see [0063]).
Takeda et al  does not teach whether the first condition comprises: a payload size of the DCI is equal to a first value, as claimed.
In analogous art, He et al  teaches that a user terminal (“UE”, [0050]) might not transmit an ACK/NACK (“HARQ-ACK”, [0050]) for a received signal if the user terminal does not receive a control signal included in a DCI for the received signal, (see (NO  PDSCH) of figure 5 and [0050, 0054]), and that the DCI can transmitted with different formats or load sizes and the user terminal can determine the DCI format or DCI load size when receiving the DCI, (see figure 3 and [0096]).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al  and He et al  to alternative implement Takeda et al, as taught by He et al  and arrived at the claimed feature in such a way that the DCI would be transmitted in either a first format, with which the DCI would comprise the predetermined bit field (when being bit “1” indicating that the user terminal is required to transmit an ACK/NACK), or in a second format, with which the  DCI would not include the predetermined bit field (when being bit “0” indicating that the user terminal is not required to transmit an ACK/NACK), wherein the user terminal could determine the DCI format or DCI load size of the DCI and would skip feeding back a positive acknowledgment (ACK) or a negative acknowledgment (NACK) when receiving the  DCI with the second format, or in another word, when the payload size of the predetermined bit field  of the DCI is equal to zero.  One skilled in the art would have been motivated to make such a combination because by doing so, the load size of the second DCI format (with which the DCI does not include the predetermined bit field (as taught by He et al ) would be reduced as being less than the one of the first format.
-Regarding claim 7, Takeda et al  teaches an apparatus  being a base station (“radio base station” [0127]), comprising a processor (“processor” [0127]) and an interface circuit (“communication apparatus” [0127, 0132]), wherein the processor is coupled to the interface circuit, and the interface circuit is configured to communicate with another communications apparatus  being a user terminal (“user terminal” [0127]); and the processor is configured to: generate downlink control information (DCI) (“DCI”, [0067]) (see [0067]), wherein the DCI is used to schedule a transport block TB (“resource blocks”, [0029])) to be transmitted on a downlink channel (see “Downlink control information (DCI) including PDSCH and PUSCH scheduling information is communicated by the PDCCH”, [0087]); and send the DCI to user equipment (“user terminal”, [0051]) being the user terminal, wherein when the DCI meets a first condition (as when a predetermined bit field (“predetermined bit field”, [0063]) of the DCI is “0”), the DCI indicates to the user equipment not to feed back a positive acknowledgment (ACK) or a negative acknowledgment (NACK), the ACK indicates that the TB is correctly received, and the NACK indicates that the TB is incorrectly received (see [0041, 0063]).
Takeda et al  teaches that the load size of the predetermined bit field is one bit, (see [0063]).
Takeda et al  does not teach whether the first condition comprises: a payload size of the DCI is equal to a first value, as claimed.
In analogous art, He et al  teaches that a user terminal (“UE”, [0050]) might not transmit an ACK/NACK (“HARQ-ACK”, [0050]) for a received signal if the user terminal does not receive a control signal included in a DCI for the received signal, (see (NO  PDSCH) of figure 5 and [0050, 0054]), and that the DCI can transmitted with different formats or load sizes and the user terminal can determine the DCI format or DCI load size when receiving the DCI, (see figure 3 and [0096]).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al  and He et al  to alternative implement Takeda et al, as taught by He et al  and arrived at the claimed feature in such a way that the DCI would be transmitted in either a first format, with which the DCI would comprise the predetermined bit field (when being bit “1” indicating that the user terminal is required to transmit an ACK/NACK), or in a second format, with which the  DCI would not include the predetermined bit field (when being bit “0” indicating that the user terminal is not required to transmit an ACK/NACK), wherein the user terminal could determine the DCI format or DCI load size of the DCI and would skip feeding back a positive acknowledgment (ACK) or a negative acknowledgment (NACK) when receiving the  DCI with the second format, or in another word, when the payload size of the predetermined bit field  of the DCI is equal to zero.  One skilled in the art would have been motivated to make such a combination because by doing so, the load size of the second DCI format (with which the DCI does not include the predetermined bit field (as taught by He et al ) would be reduced as being less than the one of the first format.
-Regarding claim 13, Takeda et al  teaches an apparatus being a user terminal (“user terminal”, [0051, 0127]), comprising a processor (“processor” [0127]) and an interface circuit (“communication apparatus” [0127, 0132]), wherein the processor is coupled to the interface circuit, and the interface circuit is configured to communicate with another communications apparatus being a base station (“radio base station” [0127]); and the processor is configured to: receive downlink control information (DCI) (“DCI”, [0067]) (see [0067]), wherein the DCI is used to schedule a transport block (TB) (“resource blocks”, [0029])) to be transmitted on a downlink channel (see “Downlink control information (DCI) including PDSCH and PUSCH scheduling information is communicated by the PDCCH”, [0087]), and when the DCI meets a first condition (as when a predetermined bit field (“predetermined bit field”, [0063]) of the DCI is “0”), no positive acknowledgment (ACK) or negative acknowledgment (NACK) is fed back, wherein the ACK indicates that the TB is correctly received, and the NACK indicates that the TB is incorrectly received (see [0041, 0063]).
Takeda et al  teaches that the load size of the predetermined bit field is one bit, (see [0063]).
Takeda et al  does not teach whether the first condition comprises: a payload size of the DCI is equal to a first value, as claimed.
In analogous art, He et al  teaches that a user terminal (“UE”, [0050]) might not transmit an ACK/NACK (“HARQ-ACK”, [0050]) for a received signal if the user terminal does not receive a control signal included in a DCI for the received signal, (see (NO  PDSCH) of figure 5 and [0050, 0054]), and that the DCI can transmitted with different formats or load sizes and the user terminal can determine the DCI format or DCI load size when receiving the DCI, (see figure 3 and [0096]).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al  and He et al  to alternative implement Takeda et al, as taught by He et al  and arrived at the claimed feature in such a way that the DCI would be transmitted in either a first format, with which the DCI would comprise the predetermined bit field (when being bit “1” indicating that the user terminal is required to transmit an ACK/NACK), or in a second format, with which the  DCI would not include the predetermined bit field (when being bit “0” indicating that the user terminal is not required to transmit an ACK/NACK), wherein the user terminal could determine the DCI format or DCI load size of the DCI and would skip feeding back a positive acknowledgment (ACK) or a negative acknowledgment (NACK) when receiving the  DCI with the second format, or in another word, when the payload size of the predetermined bit field  of the DCI is equal to zero.  One skilled in the art would have been motivated to make such a combination because by doing so, the load size of the second DCI format (with which the DCI does not include the predetermined bit field (as taught by He et al ) would be reduced as being less than the one of the first format.
7.	Claim 3-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al in view of He et al, and further in view of Chen et al (2017/0171841) previously cited.
-Regarding claim 3, Takeda et al  in view of He et al does not teach whether  the DCI comprises a first field, and the first field is used to indicate a quantity of times the TB is repeatedly transmitted.
In analogous art, Chen et al  teaches that a DCI can include a field (Repetition number) indicating a quantity of times a transmission block is repeatedly transmitted, (see figure 7).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al, He et al and Chen et al    to further implement Takeda et al in view of He et al, as taught by Chen et al   and arrived at the claimed feature in such a way that in Takeda et al  in view of He et al, the DCI (“DCI”, [0067] of Takeda et al) would comprise a first field, wherein the first field is used to indicate a quantity of times the TB is repeatedly transmitted (as taught by Chen et al).  One skilled in the art would have been motivated to make such a combination because by doing so, in Takeda et al  in view of He et al and Chen et al, the user terminal (“user terminal”, [0051] of Takeda et al) would additionally be informed with information on quantity of times the TB is repeatedly transmitted based on the received DCI  (as taught by Chen et al).
-Regarding claim 4, Takeda et al in view of He et al  does not teach whether the DCI comprises a second field, and the second field is used to indicate whether repeat transmission of the TB in a next time unit; or the DCI comprises a third field, and the third field is used to indicates a sequence number of repeating transmission of the TB, as claimed.
In analogous art, Chen et al  teaches that a DCI can include a field (Repetition number) indicating a quantity of times a transmission block is repeatedly transmitted, (see figure 7).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al, He et al and Chen et al    to further implement Takeda et al in view of He et al , as taught by Chen et al   and arrived at the claimed feature in such a way that in Takeda et al  in view of He et al,  the DCI (“DCI”, [0067] of Takeda et al) would comprise a field, wherein the field is used to indicate a quantity of times the TB is repeatedly transmitted (as taught by Chen et al), or in another word, the DCI would comprise a second field (being said field), and the second field is used to indicate whether repeat transmission of the TB in a next time unit; or the DCI would comprises a third field (being said field) , and the third field is used to indicates a sequence number of repeating transmission of the TB.  One skilled in the art would have been motivated to make such a combination because by doing so, in Takeda et al  in view of He et al and Chen et al, the user terminal (“user terminal”, [0051] of Takeda et al)  would additionally be informed with information on quantity of times the TB is repeatedly transmitted based on the received DCI  (as taught by Chen et al).
-Regarding claim 9, Takeda et al  in view of He et al does not teach whether  the DCI comprises a first field, and the first field is used to indicate a quantity of times the TB is repeatedly transmitted.
In analogous art, Chen et al  teaches that a DCI can include a field (Repetition number) indicating a quantity of times a transmission block is repeatedly transmitted, (see figure 7).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al, He et al and Chen et al    to further implement Takeda et al in view of He et al, as taught by Chen et al   and arrived at the claimed feature in such a way that in Takeda et al  in view of He et al, the DCI  (“DCI”, [0067] of Takeda et al) would comprise a first field, wherein the first field is used to indicate a quantity of times the TB is repeatedly transmitted (as taught by Chen et al).  One skilled in the art would have been motivated to make such a combination because by doing so, in Takeda et al  in view of He et al and Chen et al, the user equipment (“user terminal”, [0051] of Takeda et al)  would additionally be informed with information on quantity of times the TB is repeatedly transmitted based on the received DCI  (as taught by Chen et al).
-Regarding claim 10, Takeda et al  in view of He et al does not teach whether the DCI comprises a second field, and the second field is used to indicate whether repeat transmission of the TB in a next time unit; or the DCI comprises a third field, and the third field is used to indicates a sequence number of repeating transmission of the TB, as claimed.
In analogous art, Chen et al  teaches that a DCI can include a field (Repetition number) indicating a quantity of times a transmission block is repeatedly transmitted, (see figure 7).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al, He et al and Chen et al    to further implement Takeda et al in view of He et al , as taught by Chen et al   and arrived at the claimed feature in such a way that in Takeda et al  in view of He et al, the DCI (“DCI”, [0067] of Takeda et al) would comprise a field, wherein the field is used to indicate a quantity of times the TB is repeatedly transmitted (as taught by Chen et al), or in another word, the DCI would comprise a second field (being said field), and the second field is used to indicate whether repeat transmission of the TB in a next time unit; or the DCI would comprises a third field (being said field) , and the third field is used to indicates a sequence number of repeating transmission of the TB.  One skilled in the art would have been motivated to make such a combination because by doing so, in Takeda et al  in view of He et al and Chen et al, the user equipment (“user terminal”, [0051] of Takeda et al)  would additionally be informed with information on quantity of times the TB is repeatedly transmitted based on the received DCI  (as taught by Chen et al).
-Regarding claim 15, Takeda et al  in view of He et al does not teach whether  the DCI comprises a first field, and the first field is used to indicate a quantity of times the TB is repeatedly transmitted.
In analogous art, Chen et al  teaches that a DCI can include a field (Repetition number) indicating a quantity of times a transmission block is repeatedly transmitted, (see figure 7).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al, He et al and Chen et al   to further implement Takeda et al in view of He et al, as taught by Chen et al   and arrived at the claimed feature in such a way that in Takeda et al  in view of He et al,  the DCI (“DCI”, [0067] of Takeda et al) would comprise a first field, wherein the first field is used to indicate a quantity of times the TB is repeatedly transmitted (as taught by Chen et al).  One skilled in the art would have been motivated to make such a combination because by doing so, in Takeda et al  in view of He et al and Chen et al, the apparatus (“user terminal”, [0051] of Takeda et al)  would additionally be informed with information on quantity of times the TB is repeatedly transmitted based on the received DCI  (as taught by Chen et al).
-Regarding claim 16, Takeda et al in view of He et al does not teach whether the DCI comprises a second field, and the second field is used to indicate whether repeat transmission of the TB in a next time unit; or the DCI comprises a third field, and the third field is used to indicates a sequence number of repeating transmission of the TB, as claimed.
In analogous art, Chen et al  teaches that a DCI can include a field (Repetition number) indicating a quantity of times a transmission block is repeatedly transmitted, (see figure 7).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al, He et al and Chen et al    to further implement Takeda et al in view of He et al , as taught by Chen et al   and arrived at the claimed feature in such a way that in Takeda et al  in view of He et al, the DCI  (“DCI”, [0067] of Takeda et al) would comprise a field, wherein the field is used to indicate a quantity of times the TB is repeatedly transmitted (as taught by Chen et al), or in another word, the DCI would comprise a second field (being said field), and the second field is used to indicate whether repeat transmission of the TB in a next time unit; or the DCI would comprises a third field (being said field) , and the third field is used to indicates a sequence number of repeating transmission of the TB.  One skilled in the art would have been motivated to make such a combination because by doing so, in Takeda et al  in view of He et al and Chen et al, the apparatus (“user terminal”, [0051] of Takeda et al) would additionally be informed with information on quantity of times the TB is repeatedly transmitted based on the received DCI  (as taught by Chen et al).
-Regarding claim 5, as for claim 1, Takeda et al  in view of He et al teaches that the DCI (“DCI”, [0067] of Takeda et al) does not comprise information related to feedback of the ACK or the NACK,  in such a way that the  DCI would not include the predetermined bit field (“predetermined bit field”, [0063] of Takeda et al)  (when being bit “0” indicating that the user terminal is not required to transmit an ACK/NACK (see [0041, 0063] of Takeda et al)) with the second format not having the predetermined bit field  (see (NO  PDSCH) of figure 5 and [0050, 0054] of He et al), wherein the user terminal (“user terminal”, [0051] of Takeda et al)  could determine the DCI format or DCI load size of the DCI (see figure 3 and [0096] of He et al) and would skip feeding back a positive acknowledgment (ACK) or a negative acknowledgment (NACK) when receiving the  DCI with the second format (see [0050, 0054] of He et al) .
Takeda et al in view of He et al  does not teach whether the DCI comprises resource allocation information, modulation and coding scheme (MCS) information, and cyclic redundancy check (CRC) information, as claimed.
In analogous art, Chen et al  teaches that a DCI can include resource allocation information (PRB assignment of figure 7) and  modulation and coding scheme (MCS) information (MCS of figure 7) on data transmission , (see figure 7) and that the DCI can comprise cyclic redundancy check (CRC) information (CRC of figure 12)  for detecting error of the DCI when received and decoded (see (1210) of figure 12).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al, He et al and Chen et al  to further implement Takeda et al in view of He et al , as taught by Chen et al   and arrived at the claimed feature in such a way that in Takeda et al  in view of He et al, the DCI (“DCI”, [0067] of Takeda et al) would comprise resource allocation information, modulation and coding scheme (MCS) information of the TB and cyclic redundancy check (CRC) information of the DCI (as taught by Chen et al).  One skilled in the art would have been motivated to make such a combination because by doing so, in Takeda et al  in view of He et al and Chen et al, the user terminal (“user terminal”, [0051] of Takeda et al)  would additionally be informed with information on resource allocation information, modulation and coding scheme (MCS) information of the TB (as taught by Chen et al) and cyclic redundancy check (CRC) information  of the DCI, based on the received DCI (as taught by Chen et al).
-Regarding claim 6, as for claim 5, Takeda et al  in view of He et al and Chen et al  teaches that the DCI (“DCI”, [0067] of Takeda et al) with the second format (not having the predetermined bit field  (see (NO  PDSCH) of figure 5 and [0050, 0054] of He et al)) would be configurable not to comprise any information related to feedback of the ACK or the NACK (since with the second format, the DCI does not require the user equipment for feedback of ACK/NACK) , wherein the information related to feedback of the ACK or the NACK might comprise hybrid automatic repeat request (HARQ) process number information, ACK or NACK resource indicator (ARI) information, and downlink assignment index (DAI) information.
-Regarding claim 11,  as for claim 7, Takeda et al  in view of He et al teaches that the DCI (“DCI”, [0067] of Takeda et al) does not comprise information related to feedback of the ACK or the NACK in such a way that the  DCI would not include the predetermined bit field (“predetermined bit field”, [0063] of Takeda et al)  (when being bit “0” indicating that the user terminal is not required to transmit an ACK/NACK (see [0041, 0063] of Takeda et al))) with the second format not having the predetermined bit field  (see (NO  PDSCH) of figure 5 and [0050, 0054] of He et al), wherein the user terminal (“user terminal”, [0051] of Takeda et al)  could determine the DCI format or DCI load size of the DCI (see figure 3 and [0096] of He et al) and would skip feeding back a positive acknowledgment (ACK) or a negative acknowledgment (NACK) when receiving the  DCI with the second format (see [0050, 0054] of He et al).
Takeda et al in view of He et al  does not teach whether the DCI comprises resource allocation information, modulation and coding scheme (MCS) information, and cyclic redundancy check (CRC) information, as claimed.
In analogous art, Chen et al  teaches that a DCI can include resource allocation information (PRB assignment of figure 7) and  modulation and coding scheme (MCS) information (MCS of figure 7) on data transmission , (see figure 7) and that the DCI can comprise cyclic redundancy check (CRC) information (CRC of figure 12)  for detecting error of the DCI when received and decoded (see (1210) of figure 12).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al, He et al and Chen et al  to further implement Takeda et al in view of He et al , as taught by Chen et al   and arrived at the claimed feature in such a way that in Takeda et al  in view of He et al, the DCI (“DCI”, [0067] of Takeda et al) would comprise resource allocation information, modulation and coding scheme (MCS) information of the TB and cyclic redundancy check (CRC) information of the DCI (as taught by Chen et al).  One skilled in the art would have been motivated to make such a combination because by doing so, in Takeda et al  in view of He et al and Chen et al,  the user terminal (“user terminal”, [0051] of Takeda et al)  would additionally be informed with information on resource allocation information, modulation and coding scheme (MCS) information of the TB (as taught by Chen et al) and cyclic redundancy check (CRC) information  of the DCI, based on the received DCI (as taught by Chen et al).
-Regarding claim 12, as for claim 11, Takeda et al  in view of Chen et al  and He et al teaches that the DCI (“DCI”, [0067] of Takeda et al) with the second format (not having the predetermined bit field  (see (NO  PDSCH) of figure 5 and [0050, 0054] of He et al)) would be configurable not to comprise any information related to feedback of the ACK or the NACK (since with the second format, the DCI does not require the user equipment for feedback of ACK/NACK), wherein the information related to feedback of the ACK or the NACK might comprise  hybrid automatic repeat request (HARQ) process number information, ACK or NACK resource indicator (ARI) information, and downlink assignment index (DAI) information.
-Regarding claim 17,  as for claim 13, Takeda et al  in view of He et al teaches that the DCI (“DCI”, [0067] of Takeda et al) does not comprise information related to feedback of the ACK or the NACK in such a way that the  DCI would not include the predetermined bit field (“predetermined bit field”, [0063] of Takeda et al)  (when being bit “0” indicating that the user terminal is not required to transmit an ACK/NACK (see [0041, 0063] of Takeda et al)))) with the second format not having the predetermined bit field  (see (NO  PDSCH) of figure 5 and [0050, 0054] of He et al)wherein the user terminal (“user terminal”, [0051] of Takeda et al)   could determine the DCI format or DCI load size of the DCI (see figure 3 and [0096] of He et al) and would skip feeding back a positive acknowledgment (ACK) or a negative acknowledgment (NACK) when receiving the  DCI with the second format (see [0050, 0054] of He et al).
Takeda et al in view of He et al  does not teach whether the DCI comprises resource allocation information, modulation and coding scheme (MCS) information, and cyclic redundancy check (CRC) information, as claimed.
In analogous art, Chen et al  teaches that a DCI can include resource allocation information (PRB assignment of figure 7) and  modulation and coding scheme (MCS) information (MCS of figure 7) on data transmission , (see figure 7) and that the DCI can comprise cyclic redundancy check (CRC) information (CRC of figure 12)  for detecting error of the DCI when received and decoded (see (1210) of figure 12).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al, He et al and Chen et al  to further implement Takeda et al in view of He et al , as taught by Chen et al   and arrived at the claimed feature in such a way that in Takeda et al  in view of He et al,  the DCI (“DCI”, [0067] of Takeda et al) would comprise resource allocation information, modulation and coding scheme (MCS) information of the TB and cyclic redundancy check (CRC) information of the DCI (as taught by Chen et al).  One skilled in the art would have been motivated to make such a combination because by doing so, in Takeda et al  in view of He et al and Chen et al, the user terminal (“user terminal”, [0051] of Takeda et al)   would additionally be informed with information on resource allocation information, modulation and coding scheme (MCS) information of the TB (as taught by Chen et al) and cyclic redundancy check (CRC) information  of the DCI, based on the received DCI (as taught by Chen et al).
-Regarding claim 18, as for claim 17, Takeda et al  in view of Chen et al  and He et al teaches that the DCI (“DCI”, [0067] of Takeda et al) with the second format (not having the predetermined bit field  (see (NO  PDSCH) of figure 5 and [0050, 0054] of He et al)) would be configurable not to comprise any information related to feedback of the ACK or the NACK (not having the predetermined bit field  (see (NO  PDSCH) of figure 5 and [0050, 0054] of He et al), wherein the information related to feedback of the ACK or the NACK might comprise  hybrid automatic repeat request (HARQ) process number information, ACK or NACK resource indicator (ARI) information, and downlink assignment index (DAI) information.

Response to Arguments




Applicant's arguments filed 03/21/22 have been fully considered but they are not persuasive. 
-With respect to claim 1, the applicant mainly argues that Takeda et al  in view of He et al does not teach the claimed because Takeda et al  does not teach the method of determining whether the DCI meets the first condition by examining the payload size of the DCI or the aggregation level of PDCCH, nor does He teach this method of determining whether the DCI meets the first condition, and Chen does not teach examining the payload size of the DCI or the aggregation level of PDCCH as there is no PDCCH in Chen’s control-less data transmission methods.
Note that the rejection to claim 1 is not based on He et al at al.  Indeed, claim 1 is rejected as being unpatentable over Takeda et al  in view of He et al and the rejection is based on the limitations recited in the claimed.  Takeda et al  does not teach the method of determining whether the DCI meets the first condition by examining the payload size of the DCI or the aggregation level of PDCCH.  However, as set forth above in the Office Action, Takeda et al  in view of He et al teaches the feature.
Particularly, regarding the limitation “when the DCI meets a first condition, skipping feedback a positive acknowledgement (ACK) or a negative acknowledgment (NACK), wherein the ACK indicates that the TB is correctly received, and the NACK indicates that the TB is incorrectly received, wherein the first condition comprises: a payload size of the DCI is equal to a first value”, as set forth in the Office Action, Takeda et al  teaches that the load size of the predetermined bit field is one bit, (see [0063]), but Takeda et al  does not teach whether the first condition comprises: a payload size of the DCI is equal to a first value, as claimed.
In analogous art, He et al  teaches that a user terminal (“UE”, [0050]) might not transmit an ACK/NACK (“HARQ-ACK”, [0050]) for a received signal if the user terminal does not receive a control signal included in a DCI for the received signal, (see (NO  PDSCH) of figure 5 and [0050, 0054]), and that the DCI can transmitted with different formats or load sizes and the user terminal can determine the DCI format or DCI load size when receiving the DCI, (see figure 3 and [0096]).
It would have been obvious to one skilled in the art at time the invention was effectively filed to have combined Takeda et al  and He et al  to alternative implement Takeda et al, as taught by He et al  and arrived at the claimed feature in such a way that the DCI would be transmitted in either a first format, with which the DCI would comprise the predetermined bit field (when being bit “1” indicating that the user terminal is required to transmit an ACK/NACK), or in a second format, with which the  DCI would not include the predetermined bit field (when being bit “0” indicating that the user terminal is not required to transmit an ACK/NACK), wherein the user terminal could determine the DCI format or DCI load size of the DCI and would skip feeding back a positive acknowledgment (ACK) or a negative acknowledgment (NACK) when receiving the  DCI with the second format, or in another word, when the payload size of the predetermined bit field  of the DCI is equal to zero.  One skilled in the art would have been motivated to make such a combination because by doing so, the load size of the second DCI format (with which the DCI does not include the predetermined bit field (as taught by He et al ) would be reduced as being less than the one of the first format.
So, with the implementation, Takeda et al  in view of He et al teaches that when the DCI (with the second format) meets a first condition, skipping feedback a positive acknowledgement (ACK) or a negative acknowledgment (NACK), wherein the ACK indicates that the TB is correctly received, and the NACK indicates that the TB is incorrectly received, wherein the first condition comprises: a payload size of the DCI  (being the payload size of the predetermined bit field  of the DCI) is equal to a first value (being zero).
-With respect to claim 2, the applicant’s argument is not persuasive because claim 2 has been canceled.
-With respect to claims 7 and 13, applicant’s arguments are not persuasive because of similar reasons set forth above to claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463